Title: Aug. 12th. Tuesday.
From: Adams, John Quincy
To: 


       This morning my Father went to Versailles. At half past 12. I met the Abbé Arnaud at the Thuileries, and we walk’d together to Passy. I dined at the Abbé Chalut’s there, in Company with the Abbé de Mably and some other Gentlemen. The Abbé has travelled thro’ Poland, and talk’d a good deal about that Country. For the Climate he says that for the first fortnight in November it commonly snows there continually, and from that time untill the latter end of February, a continuation of very severe, colds. He has seen Reaumur’s Thermometer at the degree of 28 below.0. This is quite different from the weather at Petersburg. There, it snows every day more or less from the middle of November to the middle of January, and then commonly they have 3. weeks or a month of extreme colds. I have seen Réaumur’s thermometer in Petersburg at 31. degrees below.0. He also said something upon the Constitution of Poland, upon the Slavery of the people, the Tyranny of the Nobles, and the humiliations the Kings of Poland are obliged to undergo, and yet he said the Ambition of every one of the nobles was to be King. As they might expect it, because the Kingdom was Elective, and that they seldom choose, a King out of the Family of the preceding one, he said that in Poland the nobility had the vanity of desiring to be King, as the nobility in France, had the vanity of wishing to be a Duke. He says also that they could not Live in Poland without the Jews. T’was they who carried on all the commerce. The Nobility were too proud to engage in Commerce, the Slaves could not; every thing that was done there in that way, was done by the Jews, As there were very few other foreigners, who would chuse to settle in that Country. In the evening as my Father return’d from Versailles to Paris, he stopp’d at the Abbés, and took me in his Carriage. Mr. Hartley came and paid a visit to my Father; but it was intirely Political.
      